ORDER
PER CURIAM.
A.M.H. (Mother) and J.W.H., Sr. (Father) appeal from the trial court’s termination of their parental rights to their four minor children. In their points on appeal, Mother and Father contend the trial court erred in terminating their parental rights under Section 211.447, RSMo 2000, because there was no clear, cogent, and convincing evidence to support the trial court’s findings under Sections 211.447.4(2), 211.447.4(3), and 211.447.2(1), RSMo 2000. Mother and Father further argue the trial court erred in finding termination in the best interest of the children under Section 211.447.6, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The trial court’s judgment terminating Mother’s and Father’s parental rights is supported by clear, cogent, and convincing evidence. In re T.A.S., 32 S.W.3d 804, 808 (Mo.App. W.D.2000). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).